 In theMatter ofCRESCENT DRESSCo.andCUTTERSLOCAL 11,I.L. G. W. U., A. F. OF L.-Case No. R-0030.-Decided January 31, 1941Jurisdiction:ladies' dresses manufacturing industry.Investigation and Certification of Representatives:existence of question:dis-pute as to appropriate unit; election unnecessary: parties stipulatedat hear-ing that all employees within the appropriate unit had authorizedthe union,to represent them.Unit Appropriate for Collective BargainingCutters employed by the Company,heldto constitute an appropriate unit,although a larger unit comprising all production employees mightlikewiseconstitute an appropriate unit, where self-organization among the Company'semployees has not extended beyond the limits proposed by the union andwhere no other organization seeks to represent employees of the Companyother than the cutters.However, the determination as to the appropriateunit is no bar to a later revision in accordance with changes in the statusof self-organization of the Company's employees.Mr. Louis L. Garrell, Mr. N. S. ClarkandMr. George Kamenow,of New York City, for the Company.Mr. Herbert Syme,of Philadelphia, Pa., for the Union.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 11, 1940, Cutters Local 11,-I. L. G. W. U., A. F. ofL., herein called the Union,l filed with the Regional Director for theFourth Region (Philadelphia, Pennsylvania) a petition and on No-vember 13, 1940, an amended petition, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Crescent Dress Co., Camden, New Jersey, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On December 2, 1940, the Na-1At the hearing the formal papers were amended correctly to designate the Union asset forth above.29 N. L. H. B., No.-67.i351 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On December 4, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union.Pursuant .to notice, a hearing was held on December 17 and 20,1940, at Philadelphia, Pennsylvania, before Jerome I. Macht, theTrial Examiner duly designated by the Board.The Company andthe Union were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and, cross-examinewitnesses, and to introduce evidence bearing on the issues was, affordedall parties.At the close of the Board's case and again at the close of.the hearing, the Company moved to dismiss the petition on the groundthat the unit sought by the Union was not appropriate within themeaning of the Act.These motions were denied.During the courseof the hearing, rulings were made by the Trial Examiner on othermotions and on objections to the 'admission of evidence.The Board'has reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Pursuant to a request by the Company and the Union, a hearingwas scheduled to be held before the Board on January 16, 1941,atWashington, D. C., for the purpose of oral argument. The Com-pany and the Union subsequently waived their right to oral argument.The Company and the Union, however, filed briefs which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCrescent Dress Co. is a New Jersey corporation with its principaloffice and place of business at Camden, New Jersey. It is engagedin the manufacture, sale, and distribution of ladies' dresses.Duringthe year immediately preceding the hearing, the Company purchasedraw materials, consisting principally of rayon and synthetic mate-rials, in the approximate amount of $233,000, of which 90 per centwere purchased and shipped to the Company's plant from points out-'side'the State of New Jersey.During the same period, the Companysold finished products valued at approximately $375,000; of which 95per cent. were shipped to States other than New Jersey. The Com- .-pany employs approximately 21 production employees. CRESCENT DRESS CO.II.THE ORGANIZATION INVOLVED353Cutters Local 11,I.L. G. W.U., is a labor organization affiliatedwith theAmerican Federation of Labor, admitting to its membershipcutters employedby theCompany.III. THE QUESTION CONCERNING REPRESENTATIONIn June 1940, and thereafter, the Union requested the Companyto bargain collectively with it as the representative of the cuttersthen employed by the Company.The Company refused to recognizethe Union as such representative, maintaining that a unit composedof cutters only was not appropriate for the purposes of collectivebargaining.-From a statement by the Trial Examiner at the hearing, followinghis comparison of a signed authorization with the pay rolls of theCompany, it appears that the Union represents all the employees inthe unit hereinafter found to be appropriate for the purposes ofcollective bargaining.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON,COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union claims that the cutters employed by the Company con-stitute a unit appropriate for the purposes of collective bargaining.The Company contends that the appropriate unit should compriseall production employees, including cutters, operators, pressers, andexaminers.The record shows that the organization of the Com-pany's business is such that either a unit comprising all productionemployees or one limited to cutters could be appropriate for thepurposes of collective bargaining. Self-organization among the Com-2 On July 6, 1940,the Company had 10 cutters in its employ,and on November 13,1940, 6 cutters.The Trial Examiner's statement shows that on June 28,1940, all theforegoing employees signed a written statement authorizing the Union to represent them.The signed authorization was introduced in evidence by the Union and all the partiesstipulated that the signatures appearing thereon were genuine. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany's employees, however, has not extended beyond the limits ofthe unit proposed by the Union, nor is any organization here seekingto represent employees of the Company other than the cutters.Under these circumstances, we are of the opinion that the unit soughtby the Union herein is appropriate.To find otherwise would de-prive the cutters of the benefits of collective bargaining until theremaining production employees had organized.Our determinationherein as to the appropriate unit, however, is no bar to a later revi-sion in accordance with changes in the status of self-organization ofthe Company's employees.3We find that the cutters employed by the Company constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefitof 'their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAs previously stated,' the parties stipulated at the hearing thatall the employees within the appropriate unit, had authorized theUnion to represent them.Under these circumstances an election isunnecessary.We find that the Union has been designated and se-lected by a majority of the employees in the unit herein found to beappropriate as their representative for the purposes of collective bar-gaining.The Union is therefore the exclusive representative of allemployees in such unit for the purposes of collective bargaining, andwe will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Crescent Dress Co., Camden, New Jersey,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.' SeeMatter of R. C. A. Communications,Inc.andAmerican Radio Telegraphists'Asso-ciation,2N. L R. B. 1109;Matter of General Electric Company, Newark Lamp Ware-house andUnited Electrical,Radio & MachineWorkers of America, C.I.0.; Matter ofW. C. A. L., Incorporated,York Broadcasting Company, Delaware Broadcasting Company,and W. D. E. L., IncorporatedandAssociated Broadcasting Technicians Unit, InternationalBrotherhood of ElectricalWorkers,27 N. L RB 389.Matter of Crane CompanyandShipping,Receiving Clerks, and Assistants Union, Local21648,affiliated with the AmericanFederation of Labor,28 N L R B 756Shaw Lumber CompanyandLumber &Sawmill Workers Union, Local2544,chartered by the United Brotherhood of Carpentersand Joinersof America,affiliated with the A.F. of L.,28 N. L.R B. 818.*See footnote 2,supra. CRESCENT DRESS Co.3552.All cutters employed by the Company constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.3.Cutters Local 11, I. L. G. W. U., A. F. of L., is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that Cutters Local 11, I. L. Q. W. U., A. F.of L. has been designated and selected by a majority of the cuttersof Crescent Dress Co., Camden, New Jersey, as their representativefor the purposes of collective bargaining, and that pursuant to Sec-tion 9 (a) of the Act, Cutters Local 11, I. L. G. W. U., A. F. of L.,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CiIAuIMMAN HARRY A. M its took no part in the consideration ofthe above Decision and Certification of Representatives.413602-42-vol. 29--24